                  Case 2:09-bk-26198-BR          Doc 73 Filed 01/21/21 Entered 01/21/21 16:48:11               Desc
                                                  Main Document    Page 1 of 2



                           NONPROFIT LEGAL SERVICES, INC.
                      1    Adam Dolce, Esq. [SBN 310112]
                      2    414 Yale Avenue, Suite B                                 FILED & ENTERED
                           Claremont, CA 91711
                      3    Telephone: (909) 542-9030
                           Fax: (909) 992-3554                                             JAN 21 2021
                      4    Email: thenonprofitlawfirm@gmail.com
                      5                                                               CLERK U.S. BANKRUPTCY COURT
                           Attorney for Debtor/Moving Party, KENYA RUIZ               Central District of California
                                                                                      BY toliver    DEPUTY CLERK
                      6
                      7
                      8                          UNITED STATES BANKRUPTCY COURT

                      9                CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES

                    10
                    11     IN RE:                                      Case No. 2:09-bk-26198-BR
                    12                                                 Before: Hon. Barry Russell
                                 RUBEN RUIZ; and
                    13           KENYA RUIZ,
                                                                       ORDER GRANTING DEBTOR KENYA
                    14                      Debtors.                   RUIZ’S MOTION FOR SANCTIONS
                    15
                                                                       Hearing Date/Time
                    16                                                 Date: January 19, 2021
                                                                       Time: 2:00pm
                    17                                                 Place: via www.Zoomgov.com
                    18
                    19
                                 This matter is before the Court on Debtor and Moving Party KENYZ RUIZ’s
                    20
                    21     “Motion for Sanctions as Against Gregory L. Bosse” (ECF 50). This Motion is set for

                    22     hearing on January 19, 2021 at 2:00pm via the Court’s Zoom for Government-platform.
                    23     As part of her supporting papers, Ms. Ruiz seeks a total sanction amount against
                    24
                           Gregory L. Bosse in an amount equal to $38,318.64 (per ECF 55, p. 5, ¶ 20).
                    25
                                 Pursuant to Local Bankruptcy Rule 9013-1(f)(1), Mr. Bosse’s opposition to this
                    26
                    27     motion for sanctions was due fourteen days prior to the date designated for hearing, or

                    28     by January 5, 2021.

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                     1
     909-293-8449
                                                 ORDER GRANTING KENYA RUIZ’S MOTION FOR SANCTIONS
                                                                 IN RE KENYA RUIZ
                  Case 2:09-bk-26198-BR           Doc 73 Filed 01/21/21 Entered 01/21/21 16:48:11         Desc
                                                   Main Document    Page 2 of 2



                                   On January 7, 2021, Ms. Ruiz filed a notice of non-opposition by Mr. Bosse (ECF
                      1
                      2     63). Under Local Bankruptcy Rules 9013-1(f)(3) and 9013-1(h), the Court therefore

                      3     treats Mr. Bosse’s non-opposition as consent to this Court’s authority to grant Ms. Ruiz’s
                      4     Motion for Sanctions.
                      5
                                   The Court, having reviewed Kenya Ruiz’s Motion, the declarations and exhibits in
                      6
                            support thereof (ECF 50 and 55, respectively), Ms. Ruiz’s Request for Judicial Notice
                      7
                      8     (ECF 52) and exhibits in support thereof, as well as Ms. Ruiz’s corresponding Motion for

                      9     Disgorgement (ECF 51), together with the record in general and Mr. Bosse’s non-
                    10      opposition, determines that a hearing on the Motion is not required nor necessary under
                    11
                            Local Bankruptcy Rule 9013-1(j)(3).
                    12
                                   The Court further rules as follows:
                    13
                    14             1. Kenya Ruiz’s Request for Judicial Notice at ECF 52 is GRANTED;

                    15             2. Kenya Ruiz’s Motion for Sanctions at ECF 50 is GRANTED;
                    16             3. Gregory L. Bosse is ordered to pay monetary sanctions of $38,318.64,
                    17
                                      payable by check or money order to the “Law Office of Adam Dolce – Lawyer
                    18
                                      Trust Account,” within fourteen (14) days of the date this order is entered.
                    19
                    20             4. The Court’s sanction order is in addition to its disgorgement order granted

                    21                concurrently herewith; and
                    22             5. Hearing as to this Motion, set for January 19, 2021 at 2:00pm, is vacated.
                    23
                    24
                            ###January 21, 2021
                           Date:
                    25
                    26
                    27
                    28
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                      2
     909-293-8449
                                                  ORDER GRANTING KENYA RUIZ’S MOTION FOR SANCTIONS
                                                                  IN RE KENYA RUIZ
